Judgment, Supreme Court, Bronx County (Thomas Farber, J.), rendered March 14, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The fact that the jury acquitted defendant of another sale described by the same undercover officer does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). The court properly permitted elicitation of defendant’s attempted murder conviction, which was relevant to his credibility as a witness. The potential for prejudice was minimized by the fact that the prior conviction was very different from the charges upon which defendant was being tried, and by the court’s preclusion of any reference to the underlying facts. Concur—Saxe, J.P, Nardelli, Buckley and Catterson, JJ.